DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hayes (2,90,183 A).
Hayes discloses the invention including:
Claim 1; a bottom surface 19 that is an undulating surface (see Fig. 3-4) comprising a plurality of mini-cone units 39 arranged in a waffle pattern (grid pattern see Fi. 2) , the mini-cone units comprising one or more holes 40.
Claim 2; wherein the one or more holes 40 in the mini-cone units include a hole at the trough (see Fig. 3) of the mini-cone.
Claim 3; wherein the mini-cone units further comprise additional holes 42 along edges of the units.
Claim 4; wherein the mini-cone units are frustoconical, frustopyramidal, or approximately frustoconical with a square-shaped footprint (see Fig. 2).
Claim 5; wherein a side cross-section of the bottom surface running through trough holes of the bottom surface has an approximately sinusoidal shape (see Fig. 4 where the bottom show substantial sinusoidal shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bondanini (2,900,896) in view of Hayes (2,90,183 A).
Bondanini discloses the invention substantially as claimed including a filter 6.  Bondanini doesn’t show a bottom surface that is an undulating surface comprising a plurality of mini-cone units arranged in a waffle pattern, the mini-cone units comprising one or more holes.  However, Hayes teaches the use of a bottom surface 19 that is an undulating surface (see Fig. 3-4) comprising a plurality of mini-cone units 39 arranged in a waffle pattern (grid pattern see Fi. 2) , the mini-cone units comprising one or more holes 40 for the purpose of allowing the liquid to drain without shifting the solids within. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Bondanini by providing the above limitations as 
Also, Bondanini teaches:
Claim 8; wherein the circumferential wall comprises multiple holes (see lower disc 14b with holes 20a).
Claim 9; wherein at least one of the transition segments includes multiple holes (see the disc 29 with holes 20a).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (2013/0186280 A1) in view of Hayes (2,90,183 A).
Sekiguchi discloses the invention substantially as claimed including a top section including a first circumferential wall 153, the top section being open at a top and including a drip plate 155 with drip holes 156 at a bottom; a middle section including a second circumferential wall, the middle section 111 being open at a top and a bottom, the middle section coupled to a filter 131 with a bottom surface comprising holes 132; and a bottom section 101 including a third circumferential wall 121, the bottom section 123 being open at a top and closed at a bottom; wherein the top section, the filter, middle section, and the bottom section are configured to fit together.  Sekiguchi doesn’t show a bottom surface that is an undulating surface comprising a plurality of mini-cone units arranged in a waffle pattern, the mini-cone units comprising one or more holes.  However, Hayes teaches the use of a bottom surface 19 that is an undulating surface (see Fig. 3-4) comprising a plurality of mini-cone units 39 arranged in a waffle pattern (grid pattern see Fi. 2) , the mini-cone units comprising one or more holes 40 for the 
Regarding claim 11, the modified device of Sekiguchi discloses the invention substantially as claimed except for a twist and lock mechanism.  However, The Examiner takes Official Notice that the use of a twist and lock mechanism is old and well known in the art for the purpose of quickly attaching two element together. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Sekiguchi by providing the twist and lock mechanism in order to obtain a device that quickly attaching two element together. 
Regarding claim 13, the modified device of Sekiguchi discloses the invention substantially as claimed except for the holes of the mini-cone units are 0.02 to 0.08 inches in diameter.  It would have been an obvious matter of design choice to modify the device of Sekiguchi by providing the holes of the mini-cone units are 0.02 to 0.08 inches in diameter for the purpose improving the flow of liquid, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 14-20 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts are cited to show related devices:
	Lehrer teaches an undulating filter (see Fig. 2).

	Freeman et al. teaches an undulating filter (see Fig. 16b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724